FAULKNER, Justice.
Honorable William C. Hines, Circuit Judge of the Fifth Judicial Circuit, has filed a petition with this court to have a judicial determination of prior service to which he claims to be entitled for credit toward retirement status under the provisions of the Judicial Retirement Act, Act No. 1163, Acts of Alabama, 1973. Judge Hines claims prior service entitling him to credit as follows:
Deputy Circuit Solicitor for Chambers County from January 16, 1939 to October 2, 1941 (2 years 8 months 15 days).
Deputy Circuit Solicitor for Chambers County from January 1, 1946 to January 15, 1947 (1 year 15 days).
State Senator, State of Alabama, from January 1, 1959 to Dec. 31, 1963 (4 years).
The total non-judicial time credit claim by Judge Hines is therefore 7 years 9 months. The Board of Control of the Retirement System has notified Judge Hines that he is entitled to 2 years and 6 months credit toward retirement for legislative service, and that he is not entitled to any credit for his service as a Deputy Circuit Solicitor. The notice by the Board of Control sent to Judge Hines is dated February 14, 1974.
Under the authority of In Re Ashworth, 291 Ala. 723, 287 So.2d 843 (1974) and the reasons stated by this court therein, it is our conclusion and we judicially determine that Judge Hines is entitled to have the services he claims credited toward retirement under the Judicial Retirement Act.
The Clerk of this court is directed to notify the Board of Control of the State Employees Retirement System of this determination.
HEFLIN, C. J., and MERRILL, COLEMAN, HARWOOD, BLOODWORTH, McCALL and JONES, JJ., concur.
MADDOX, J., does not sit.